

115 HR 1169 IH: Esther Martinez Native American Languages Preservation Act 
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1169IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Ben Ray Luján of New Mexico (for himself, Ms. McCollum, Mr. Young of Alaska, Mr. O'Halleran, Mrs. Napolitano, Mr. Smith of Washington, Mr. Cárdenas, Mr. Grijalva, Mr. Soto, Mr. Cook, Mr. Cole, Ms. Slaughter, Mr. Issa, Mr. Ellison, Mr. Kind, Ms. Norton, Mr. Pocan, Ms. Michelle Lujan Grisham of New Mexico, Ms. Moore, Mr. Pearce, Mr. Kildee, Mr. Lucas, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
			 ensure the survival and continuing vitality of Native American languages.
	
 1.Short titleThis Act may be cited as the Esther Martinez Native American Languages Preservation Act . 2.Native American languages grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—
 (1)in subsection (b)(7)— (A)in subparagraph (A)(i), by striking 10 and inserting 5; and
 (B)in subparagraph (B)(i), by striking 15 and inserting 10; and (2)in subsection (e)(2)—
 (A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and (B)by inserting , 4-year, or 5-year after on a 3-year.
				3.Reauthorization of Native American languages program
 (a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008, 2009, 2010, 2011, and 2012 and inserting 2018 through 2022.
 (b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d).
			